Citation Nr: 1757355	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  16-26 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to a restoration of a finding of a total disability evaluation based on individual unemployability (TDIU) from May 1, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to December 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In an April 2005 rating decision, the RO granted entitlement to a TDIU, effective February 26, 2003.  The award was based on a finding that the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected PTSD.  

2.  In a December 2014 rating decision, the RO proposed to discontinue TDIU benefits.  

3.  In a February 2015 rating decision, the RO terminated the Veteran's TDIU benefits, effective May 1, 2015.  

4.  Clear and convincing evidence demonstrates that, at the time the TDIU was discontinued, the Veteran was not employable nor had he been substantially and gainfully employed for at least twelve months prior.  


CONCLUSION OF LAW

The criteria for a restoration of a TDIU, from May 1, 2015, have been met.  38 U.S.C.A. §§ 1155, 5112(b)(6) (West 2014); 38 C.F.R. §§ 3.105(e), 3.343, 4.16 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks to reestablish a TDIU beginning May 1, 2015, essentially arguing that the income he has received does establish that he was gainfully employed.  The record reflects that the Veteran has been provided all required notice in this matter, to include notice with respect to the effective-date and disability-rating elements of this claim.  38 C.F.R. § 3.159; Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The evidence currently of record is also sufficient to substantiate the Veteran's claim.  No further development is required under 38 U.S.C.A. §§ 5103, 5103A or 38 C.F.R. § 3.159.

Where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons, and the RO must notify the veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60-day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the veteran expires.  38 C.F.R. § 3.105(e).

VA's General Counsel has held that the provisions of 38 C.F.R. § 3.105(e) do not apply where there is no reduction in the amount of compensation payable. VAOPGCPREC 71-91; VAOPGCPREC 29- 97.  It reasoned that this regulation is only applicable where there is both a reduction in evaluation and a reduction or discontinuance of compensation payable.

A total disability rating may be granted where the schedular rating is less than 100 percent if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. Total disability will be considered to exist when there is present any impairment of mind or body, which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Substantially gainful employment does not include marginal employment, which is generally deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist on a facts found basis, including but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a).

A rating of 100 percent disability based on individual unemployability (TDIU) may be reduced, subject to the procedural protections of § 3.105(e), but caution must be exercised in such a determination that actual employability is established by clear and convincing evidence. 38 C.F.R. § 3.343(c)(1).  If a veteran with a TDIU begins to engage in a substantially gainful occupation after January 1, 1985, the veteran's rating may not be reduced solely on the basis of such occupation unless it is maintained by the Veteran for a period of twelve consecutive months.  Temporary interruptions in employment that are of short duration shall not be considered breaks in otherwise continuous employment.  38 C.F.R. § 3.343 (c)(2).

The "clear and convincing" standard requires that capacity for work be proven to a "reasonable certainty" but not necessarily be "undebatable."  Vanerson v. West, 12 Vet. App. 254, 258 (1999).  The clear and convincing standard of proof is an intermediate standard between preponderance of the evidence and beyond a reasonable doubt.  Fagan West, 13 Vet. App. 48, 55 (1999); Olson v. Brown, 5 Vet. App. 430, 434 (1993).

Total disability will be considered to exist when there is present any impairment of mind or body, which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.

In assessing the propriety of the RO's decision to discontinue the total disability based on individual unemployability the Board must focus on the evidence of record available to the RO at the time the rating determination at issue was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether actual improvement (or, as here, employability) was shown.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).

The RO granted TDIU benefits in an April 2005 rating decision, effective February 26, 2003.  In granting the TDIU, the RO determined that the Veteran was unable to secure or follow substantially gainful employment as a result of his service connected posttraumatic stress disorder (PTSD).  It was noted that the Veteran was retired and dropped out of school in the 11th grade.  The RO concluded that, due to the Veteran's severe symptoms, he would be a liability to prospective employers.

The RO proposed discontinuing the Veteran's TDIU benefits in a December 2014 rating decision, with notice also sent in December 2014.  The Veteran did not request a predetermination hearing within 30 days of the notice, and the reduction was finalized in a rating decision issued in February 2015 and was effective on May 1, 2015.  The Board must, however, still consider whether the discontinuance was factually appropriate based upon the evidence of record.

In its proposal, the RO indicated that there was evidence that the Veteran had verified, gainful employment income.  He was instructed to submit tax returns for years 2013, 2012, and 2011 in order to verify that he had not been engaged in substantially gainful employment or additional evidence to substantiate why the compensation payments should be continued at the present level.  

The Veteran submitted correspondence in January 2015 stating that he cared for cows as a hobby and made money when he sold them.  However, the money he made was reinvested back into his hobby to care for the cows throughout the year.  The Veteran indicated that he used the money to buy hay and propane, and gas to get to and from the ranch every day.  

After a review of the pertinent evidence of record, the Board finds that there is clear and convincing evidence that the Veteran had not maintained substantially gainful employment prior to discontinuance of TDIU benefits and thus termination was improper. The tax record of the Veteran and his spouse indicate that their total income was $47,949 in 2013, $78, 827 in 2012, and $114,887 in 2011. Thus, the earned income exceeded the poverty level, as established by the U.S. Census Bureau.  However, the standard is whether the Veteran is able to sustain substantially gainful employment, and the evidence indicates that he is not.  The Veteran submitted persuasive and credible evidence that he sells livestock as a hobby.  Despite their total income, the Veteran's farm income was just $13,526 in 2013, $23, 033 in 2012, and $5,420 in 2011.  Furthermore, the Veteran submitted a credible statement that his cows were not employment, and all money made was reinvested back into their care.  As such, the Board finds that the evidence does not show the Veteran was gainfully employed; if his hobby as a rancher was indeed employment, it was marginally at best.  

In sum, the Board finds that there is clear and convincing evidence that, at the time of the discontinuance of a TDIU, the Veteran was not gainfully employed, and that if he was, his employment was marginal.  As such, the criteria for restoration of a TDIU, from May 1, 2015, are met, and restoration is warranted.


ORDER

Termination of TDIU, effective May 1, 2015 was improper and the appeal is granted.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


